Citation Nr: 0322189	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945 and from January 1950 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina (NC), that denied the 
veteran's claim of entitlement to service connection for 
hypertension.  The veteran has perfected a timely appeal.  


REMAND

It is noted that, by letters dated in March and May 2003, the 
Board notified the veteran and his service representative 
that, pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002), it was 
undertaking additional development with respect to the 
veteran's service connection claim for hypertension.  
Specifically, they were notified by letter dated in March 
2003 of what evidence needed to be submitted in order to 
substantiate the veteran's claim and that this evidence 
should be submitted within 30 days.  They also were notified 
by letter dated in May 2003 that the veteran was being 
scheduled for VA examination.  The report of this 
examination, accomplished in May 2003, has been associated 
with the veteran's claims folder.  Finally, the veteran and 
his service representative were notified by letter from the 
Board in June 2003 that it had obtained additional evidence 
in support of the veteran's claim in the form of his May 2003 
examination report.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  As such, although the Board has 
provided the veteran and his service representative with the 
notice required by 38 C.F.R. §§ 3.159 and 19.9(a)(2)(ii), and 
although the Board has obtained a copy of the veteran's May 
2003 VA examination report, in light of the Federal Circuit's 
decision, this case must be remanded.

A detailed review of the veteran's May 2003 examination 
report reveals that the veteran was not, in fact, present at 
the time that this report was prepared.  Additionally, the VA 
examiner who prepared the examination report in May 2003 did 
not answer the specific questions asked in the Board's 
December 2002 development request.  Specifically, the Board 
requested opinions as to whether the veteran's hypertension 
had its onset during his period of service; whether the 
veteran's hypertension manifested itself within 1 year of his 
separation from service; and whether it was at least as 
likely as not that the veteran's hypertension was causally 
related to any incident or event that occurred during his 
period of service.  Because the report of the veteran's May 
2003 cardiovascular examination does not contain sufficient 
detail, it must be returned as inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
service connection for hypertension.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.

2.  Please make arrangements with the 
appropriate VA medical facility(ies) to 
schedule the veteran for the following 
examination: a cardiovascular examination 
to determine the nature, extent, and 
etiology of the veteran's currently 
diagnosed hypertension.  All examination 
findings should be set forth.  All 
clinical findings should be reported in 
detail.  Request that this examination 
specifically include all standard studies 
and tests to determine the extent of the 
veteran's hypertension (if diagnosed).  
Send the claims folder to the examiner(s) 
for review.  Based on the results of the 
veteran's cardiovascular examination, and 
based on a review of the veteran's claims 
folder, the examiner should be asked to 
answer the following questions:

(a).  Did the veteran's hypertension 
have its onset during his periods of 
service from April 1943 to December 
1945 and from January 1950 to August 
1969?

(b).  Was the veteran's hypertension 
manifested within 1 year after his 
separation from service in August 
1969?

(c) Is it as least as likely as not 
that the veteran's hypertension is 
causally related to any incident or 
event that occurred during his 
periods of service from April 1943 
to December 1945 and from January 
1950 to August 1969?

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), please again review the record and 
readjudicate the veteran's claim of 
entitlement to service connection for 
hypertension.  If any determination 
remains adverse to the veteran, he and 
his service representative should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


